DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a self-cleaning toilet comprising a lower cup-shaped body having at least one side wall with an inner surface and an outer surface, the side wall at least partially delimiting a gap disposed between the inner surface and outer surface, the gap forming at least one first basin adapted to contain a volume of cleaning  fluid, the at least one first basin leads to both the inner and outer surface by at least one discharge mouth, the at least one first basin is connected to an opening of a fluid supply duct adapted to convey a volume of cleaning fluid into the at least one first basin so that when the cleaning fluid received in the at least one first basin overflows, the cleaning fluid cleans both the inner surface and the outer surface of the lower cup-shaped body, and the toilet comprises at least one second basin comprising at least one second basin opening facing the outer surface of the at least one side wall of the lower cup-shaped  body, the outer surface leading to the at least one second basin opening so that the at least one second basin is suppliable with the cleaning fluid overflowed from the at least one first basin for cleaning the outer surface was neither found alone nor rendered obvious by the most relevant prior art of record.
In discussing the most relevant prior art of record, attention is first turned to US Patent 5,566,401 which shows a toilet having a lower cup shaped body (34) having at least one side wall delimiting a gap (90) that defines a first basin that holds a cleaning fluid (39), but differs in that the cleaning fluid does not overflow such that the outer surface of the cup shaped body (21) is exposed to the fluid flow path. US Patent 3,585,649 similarly shows a cup shaped body with a first basin defined by a gap, wherein cleaning fluid overflows from the first basin and over the inner surface but differs in that the outer surface of the cup shaped body does not receive the cleaning fluid when it overflows.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754